Citation Nr: 1820717	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2017, this appeal was remanded for further development.  Specifically, the issue of entitlement to a TDIU on an extraschedular basis was referred to the Director of Compensation Service and subsequently adjudicated by that office.  Thus, there has been substantial compliance with the May 2017 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).   


FINDING OF FACT

The Veteran's service-connected foot disabilities do not rendered him unable to engage and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  In the instant case, VA has complied with all duties necessary to assist the Veteran in substantiating the claims on appeal.  VA has obtained all identified and available service and post-service treatment records, and the issue of a TDIU on an extra-schedular basis has been fully developed by VA.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims.

TDIU

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  


Facts

The Veteran contends that he is unemployable due to his service-connected foot disabilities.  Specifically, he contends that he cannot stand or walk for prolonged periods of time due to his foot disabilities.  

The Veteran has a total rating of 50 percent from April 8, 2016, for bilateral pes planus and dermatophytosis of the right foot.  The Veteran therefore does not meet the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  However, as the record suggested that the Veteran may have been unable to maintain substantially gainful employment, the appeal was referred to the Director of Compensation Service to determine if a TDIU was warranted on an extraschedular basis.  In December 2017, the Director of Compensation provided a negative response and indicated that the evidence does not show that the medical condition is so severely disabling as to prevent most walking and standing and did not preclude sedentary employment.  The Director of Compensation also indicated that no neurologic deficits were noted.

The Veteran underwent a VA foot examination in April 2016.  The examination report reflects the Veteran's reports of a burning sensation in his feet.  He indicated that changing his shoes and the soles in his shoes helps with the pain.  He reported that the VA supplied shoes do not help and that he purchased an off-the counter shoe, which helps.  The examiner noted that the Veteran was being treated for unrelated neuropathy of the lower extremities.  The Veteran reported pain, flare-ups, and functional impairment due to his foot disability.  

As to objective findings, the examiner indicated that there is pain on use and pain on manipulation but no swelling on use.  The examiner also indicated that pain contributes to functional loss for both feet.  As to functional impact, the examiner notated that the Veteran indicated that he has been unable to work since 2008 when he worked as a contractor.  He indicated that he was unable to work as a contractor due to inability to stand or walk for prolonged periods of time.  He specified that he can stand or walk for less than an hour due to pain in the pes planus and achilles tendon.

Merits

Having reviewed the evidence of record, the Board finds that the Veteran is not unable to engage and retain substantially gainful employment due to his service-connected disabilities.  

Outside of the Veteran's report that he last worked as a contractor in 2008, there is no additional evidence of record regarding his work or education history or when he became too disabled to work.  The Veteran also has not completed an Application for Increased Compensation Based on Unemployability with this information.  Additionally, in June 2017, the RO sent the Veteran a letter indicating the type of information needed to develop his claim for a TDIU.  A June 2017 Report of General Information indicates that the Veteran was contacted via phone regarding the letter and that he indicated that he was still unemployed and had been self-employed.  In another June 2017 Report of General Information, the Veteran reported that he would fax information regarding his self-employment.  The Veteran did not provide this information.  The Board notes that the Veteran has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).

In light of the evidence available, the Board does not find that a TDIU is warranted.  While the April 2016 examiner indicated that the Veteran has difficulty standing or walking for prolonged periods of time, there is no evidence of record to suggest that the Veteran is not able to sit for prolonged periods of time.  As such, there is no evidence to support that he is unable to perform sedentary work.  Additionally, as the Veteran has not provided information regarding his work and education history, there is also no evidence to support that he is unable to obtain sedentary employment based on his education or work history.  Nor is there evidence to support that he is currently unemployed due solely to his service-connected disabilities.

In light of the evidence, the Board determines that the Veteran's bilateral pes planus and dermatophytosis of the right foot do not render him unable to engage or retain substantially gainful employment.  


ORDER

Entitlement to a TDIU is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


